UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2308


TINA BOND,

                Plaintiff - Appellant,

          v.

EDENWALD-GERMAN GENERAL AGED HOME OF BALTIMORE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-02513-JFM)


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tina Bond, Appellant Pro Se. Yoora Pak, WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tina    Bond     appeals       the   district        court’s      order    granting

Edenwald-German General Aged Home of Baltimore summary judgment

on   Bond’s       claims,    which     were   brought      pursuant      to     42   U.S.C.

§ 1983 (2012) and Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp.

2016).       We    have     reviewed    the       record   and   find    no     reversible

error.   Accordingly, we affirm the district court’s order.                            See

Bond v. Edenwald-German Gen. Aged Home of Baltimore, No. 1:15-

cv-02513-JFM (D. Md. Oct. 14, 2016).                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                  AFFIRMED




                                              2